CARDINE, Justice,
specially concurring.
I concur in the affirmance of appellant’s conviction but disagree with the holding of the majority that appellant was not entitled to have the jury instructed on the question of consent.
The majority states that “[cjonsent to intercourse was not in issue in this case when appellant provided no supporting evidence by his testimony which was clearly directed to the position that no intercourse had occurred.” Therefore, the majority concludes, the appellant was not entitled to any instruction on the question of consent or lack of consent.
Appellant was charged with first degree sexual assault under § 6-2-302(a)(i), W.S. 1977, which provides:
“(a) Any actor who inflicts sexual intrusion on a victim commits a sexual assault in the first degree if:
“(i) The actor causes submission of the victim through the actual application, reasonably calculated to came submission of the victim, of physical force or forcible confinement. ” (Emphasis added.)
The opinion of the court rests upon the premise that consent does not negate an element of the offense of first degree sexual assault. I disagree with the premise. If a “victim” consents to a sexual act, the actor has not caused submission. This is the position taken by the drafters of the Wyoming Criminal Pattern Jury Instructions, who concluded that “lack of consent is a necessary element of first degree sexual assault.” W.P.J.I.C. § 9.601, Comment, p. 208.
When, as in this case, consent negates an element of the offense, the burden imposed on a defendant should be a mere burden of pleading. 1 P. Robinson, Criminal Law Defenses, § 66(b), p. 308 n. 11 (1984). Appellant met that burden.
Moreover, as a factual matter, the record does not support the majority’s conclusion that consent was “not in issue in this case.” The testimony of police officer Paul Kaiser contains the following statements:
“Q. [The victim] stated to you, and you stated in your report of that interview that, quote, Rich said that he wanted to have sex, and she consented to this; is that correct?
“A. The consent part, that was my wording. The report was typed—
“Q. Is that correct, the quote that I have stated?
“A. That is what I typed in my report. That is not what she told me verbatim, no.
* * * * * *
“Q. Officer Kaiser, * * * you have here in your report, if I may read it to you, that Rick [Rich] said that he wanted to have sex and she consented to this. And goes on to state, Rick [Rich] then commented that he would like to have sex *443with her daughter. [The victim] became upset at that comment. She left the bedroom, went upstairs to get her daughter, * * * she and [her daughter] left the residence byway of the outside stairs; isn’t that correct?
“A. Yes.
“Q. You don’t mention in your report in that area with that sentence, you don’t qualify the word consent in any way to mean that she submitted; do you?
“A. No, in that — as I say, that was my terminology. That was, I believe, an error on my part. ‘I submitted’ would have been the proper word, rather than ‘consent.’ ”
Appellant clearly was entitled to an instruction on the issue of consent, and Judge Hartman correctly gave the jury such instruction.
I would affirm, therefore, because the jury was adequately instructed on the issue of consent. The trial court gave the following instruction:
“There is a difference between submission and consent, and submission does not necessarily involve consent. Acquiescence is not consent if induced by fear or reasonable apprehension of bodily harm through fear. Lack of consent may exist without resistance, through fear.”
The alternative instruction offered by appellant was argument rather than a statement of law. Accordingly, the trial court did not err in refusing the proposed instruction.